While I seriously doubt the presence of equity in this bill, on considerations to be indicated, I yield, somewhat reluctantly, the proposition and concur with my Associates. The bill seeks the cancellation of a receipt and discharge executed by the complainant in satisfaction of a judgment in favor of the complainant against the administrator, who took the receipt and discharge. As I understand the doctrine recognized and applied in this state, quite different from that generally prevailing elsewhere (6 Cyc. pp. 291, 292, 295; Dickinson v. Lewis, 34 Ala. 638, 643, 644), the jurisdiction of equity to cancel the instruments will not be exercised where there is another adequate and complete remedy (Merritt v. Ehrman,116 Ala. 278, 288, 22 So. 514; Dickinson v. Lewis, supra). It was said in the latter decision:
"* * * If the party [complainant] can have full, complete and adequate redress at law, he cannot go into chancery."
This court approved, in Merritt v. Ehrman, at page 288 of 116 Ala. (22 So. 514), an even stronger pertinent statement from Pomeroy's work. It appears from the averments of the bill that this complainant may have an execution issued out of the probate court to effect the enforcement of the money decree in his favor for $1,431. If the issuance of the execution should be denied him, he might have mandamus to compel its issuance, on which hearing the question whether the judgment had been satisfied could be properly determined, and the issue of fraud vel non in the procurement of the instruments could be effectually, completely determined. In these circumstances it seems to me that the probate court, in expression of its control over its own process, could fully avoid, on the ground of fraud, if proven, the effect of these papers to prejudice the rights of the complainant. It has been long settled in this jurisdiction that fraud alone is not a ground for the interference by a court of equity in the determination of rights. *Page 496